            Case 1:20-cr-00126-LTS Document 58 Filed 04/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 20 CR 126-LTS

JORGE GUTIERREZ,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed Defendant Jorge Gutierrez’s application for

bail, made in light of the COVID-19 epidemic, and the opposition and reply submissions in

connection therewith. The Court will hold a telephonic hearing on Mr. Gutierrez’s application

on Friday, April 17, 2020, at 2:15 p.m. A hearing with Defendant’s participation cannot occur

before the week of April 27, 2020, at the earliest, and a firm hearing date cannot be set before the

end of the week of April 20, 2020. Counsel are directed to confer and inform the Court by 12:00

p.m. on April 16, 2020, whether they wish to proceed without Defendant’s presence on Friday,

April 17, 2020, at 2:15 p.m.

                 To access the call, should it proceed on April 17, 2020, the parties must dial 888-

363-4734 and enter the access code 1527005, followed by the security code 1965. Call

participants are directed to observe the following rules:

                 1. Use a landline whenever possible.

                 2. Use a handset rather than a speakerphone.

                 3. All callers in to the line must identify themselves if asked to.

                 4. Identify yourself each time you speak.

                 5. Mute when you are not speaking to eliminate background noise.


GUTIERREZ - ORD SCHEDULING BAIL HEARING.DOCX               VERSION APRIL 15, 2020                      1
          Case 1:20-cr-00126-LTS Document 58 Filed 04/15/20 Page 2 of 2



               6. Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.

Dated: New York, New York
       April 15, 2020

                                                               _/s/ Laura Taylor Swain___
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




GUTIERREZ - ORD SCHEDULING BAIL HEARING.DOCX       VERSION APRIL 15, 2020                            2
